DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 and Species of Figure 8 in the reply filed on 08/10/2022 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species of Figures 4-5, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first connector” and “a second connector” in claim 2; “a connector” and “a locking mechanism” in claim 4; and “a first connector”, “a second connector” and “a locking mechanism” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-8, 12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo US 2014/0037392.
In regards to claim 1, Lo discloses (Figures 6-7) a dust collector (see Figure 6) operable to collect dust and debris generated during operation of a power tool (2), the dust collector comprising: a mounting base (12) configured to couple to the power tool (2), the mounting base (10) defining a longitudinal axis (e.g. axis where tool bit 22 is disposed along); and a shroud (in the same way as presented by Applicant, see Figures 6-7) extending from the mounting base (10), the shroud including a first end (cylindrical portion that has element 14) adjacent the mounting base (10), a second end (15) operable to contact a workpiece (3), a sleeve (13) extending between the first end (cylindrical portion that has element 14) and the second end (15), and a spring (4) biasing the second end (15) away from the first end (cylindrical portion that has element 14), the second end (15) being (axially) movable relative to the first end against the spring.
In regards to claim 4, Lo discloses the dust collector of claim 1, Lo also discloses a connector (threads 14) disposed at the first end (cylindrical portion that has threads 14) of the shroud, wherein the connector (14) including a locking mechanism (threads) for removably coupling to the mounting base (10) such that the shroud is removable (via threaded connection) from the mounting base (10). 
In regards to claim 7, Lo discloses the dust collector of claim 1, Lo also discloses that the sleeve (13) and the spring (4) are configured to be circumferentially disposed about a tool bit (22) coupled to the power tool (2) and extending along the longitudinal axis (see Figure 7).
In regards to claim 8, Lo discloses the dust collector of claim 1, Lo also discloses a tether (12 which act as tether by limiting movement of the dust collector relative to the drill) coupled to the mounting base (1), wherein the tether (12) is configured to be wrapped around a portion of the power tool (see Figure 7 and paragraph [0024]).
In regards to claim 12, Lo discloses the dust collector of claim 8, Lo also discloses that the tether is composed of a polymer material (plastic as in paragraph [0024]) that enables elastic deformation of the tether.
In regards to claim 18, Lo discloses the dust collector of claim 1, Lo also discloses that the shroud (13) is made of a transparent material (paragraph [0025]). 
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burger US 5,765,654.
In regards to claim 1, Burger discloses (Figure 1) a dust collector operable to collect dust and debris generated during operation of a power tool (23), the dust collector comprising: a mounting base (1) configured to couple to the power tool (23), the mounting base (1) defining a longitudinal axis (e.g. axis where tool bit 22 is disposed along); and a shroud (2, in the same way as presented by Applicant, see Figures 6-7) extending from the mounting base (1), the shroud including a first end (end closest to chuck 21) adjacent the mounting base (1), a second end (6) operable to contact a workpiece (3), a sleeve (4) extending between the first end and the second end (see Figure 1), and a spring (5) biasing the second end away from the first end, the second end being (axially) movable relative to the first end against the spring.
In regards to claim 8, Burger discloses the dust collector of claim 1, Burger also discloses a tether (12) coupled to the mounting base (1), wherein the tether (12) is configured to be wrapped around a portion of the power tool (see Figure 1).
Claim(s) 1, 2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burdick et al. US 8,978,781 (hereafter—Burdick--).
In regards to claim 1, Burdick discloses (Figures 1-12) a dust collector (100-500-600 as in Figures 1, 10-12) operable to collect dust and debris generated during operation of a power tool (270), the dust collector comprising: a mounting base (116-516-616) configured to couple (see Figure 7) to the power tool (270), the mounting base (116-516-616) defining a longitudinal axis (136-522-622); and a shroud (in the same way as presented by Applicant, 104-504-604 and 108) extending from the mounting base (116-516-616), the shroud (104-504-604 and 108) including a first end (124-520-620) adjacent the mounting base (116-516-616), a second end (208) operable to contact a workpiece (W), a sleeve (refer to the body of shroud 104-504-604 and 108) extending between the first end (124-520-620) and the second end (208), and a spring (112) biasing the second end away from the first end, the second end being (axially) movable relative to the first end against the spring.
In regards to claim 2, Burdick discloses the dust collector of claim 1, Burdick also discloses a first connector (in Figures 10-11 see 554, 558 and in Figure 12 see 654) disposed at the first end (124-520-620) of the shroud; and a second connector (220) disposed at the second end of the shroud; wherein the second connector (220) interlocks with the first connector (554, 558 or 654) to hold the shroud in a collapsed position against a bias of the spring.
In regards to claim 13, Burdick discloses the dust collector of claim 1, Burdick also discloses that the mounting base (116-516-616) includes a vacuum port (168) in fluid communication with a space (hollow part inside shroud) defined by the shroud (104-504-604 and 108), and wherein the vacuum port (168) allows dust and debris (D) to be drawn from the space.
Claim(s) 1, 2 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Everington Jr. US 8,529,170 (hereafter--Everington--).
In regards to claim 1, Everington discloses (Figures 1-9) a dust collector (10) operable to collect dust and debris generated during operation of a power tool (12), the dust collector comprising: a mounting base (26) configured to couple (see Figure 1) to the power tool (12), the mounting base (26) defining a longitudinal axis (axis on which tool bit extends along); and a shroud (in the same way as presented by Applicant, refer to 25) extending from the mounting base (26), the shroud (25) including a first end (refer to end where 23 is disposed at) adjacent the mounting base (26), a second end (refer to end where 20 is disposed at) operable to contact a workpiece, a sleeve (refer to the body 32 of shroud 25) extending between the first end and the second end, and a spring (30) biasing the second end away from the first end, the second end being (axially) movable relative to the first end against the spring.
In regards to claim 2, Everington the dust collector of claim 1, Everington also discloses a first connector (18 and 23) disposed at the first end of the shroud (25); and a second connector (20, 21 and 38) disposed at the second end of the shroud (25); wherein the second connector interlocks with the first connector to hold the shroud in a collapsed position against a bias of the spring (see Figures 2 and 7).
In regards to claim 2, Everington the dust collector of claim 2, Everington also discloses that the first connector (18 and 23) includes an annular ring (23) and a projection (18) extending from the annular ring (see Figure 6), wherein the second connector (20, 21, 36 and 38) includes an annular ring (20) and a projection (21) extending from the annular ring (see Figure 4), and wherein the projection (18) of the first connector (18 and 23) engages (via 16) the projection (21) of the second connector (20, 21, 36 and 38) to hold the shroud in the collapsed position.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Famulari US 4,921,375 in further view of CN 200520036771.2 (hereafter—CN’71.2--).
In regards to claim 1, Famulari discloses (Figure 1) a dust collector operable to collect dust and debris generated during operation of a power tool (7), the dust collector comprising: a mounting base (2) configured to couple to the power tool (7), the mounting base (2) defining a longitudinal axis (9); and a shroud (in the same way as presented by Applicant, see 1) extending from the mounting base (2), the shroud including a first end (cylindrical portion that connects to base 2) adjacent the mounting base (2), a second end operable to contact a workpiece (10), a sleeve (1) extending between the first end and the second end, the second end being movable relative to the first end.
Famulari fails to disclose that the sleeve has a spring biasing the second end away from the first end, the second end being movable relative to the first end against the spring.
Nevertheless, CN’71.2 teaches that is well known in the art to have a dust collector operable to collect dust and debris generated during operation of a power tool, the dust collector comprising: a mounting base (refer to cylindrical portion that directly connects against tool power tool) configured to couple to the power tool (Figure 1), the mounting base defining a longitudinal axis (refer to the axis where the drill bit extends along); and a shroud (in the same way as presented by Applicant) extending from the mounting base, the shroud including a first end (cylindrical portion that connects to base 2) adjacent the mounting base, a second end (3) operable to contact a workpiece, a sleeve (1) extending between the first end and the second end, and a spring (2) biasing the second end (3) away from the first end (cylindrical portion that connects to base 2), the second end (3) being (axially) movable relative to the first end against the spring.  The spring makes the dust collector with tough texture, flex, good leak tightness and long service life (see Machine Translation provided).
Accordingly, it would have been obvious at the time Applicant’s invention was filed, to provide a spring (2 of CN’71.2) on sleeve (1 of Famulari) based on the teachings of CN’71.2 in to increase service life and provide tough texture to the sleeve.
In regards to claim 4, Famulari the dust collector of claim 1, Famulari also discloses a connector (5) disposed at the first end of the shroud (see Figure 1), wherein the connector (5) including a locking mechanism for removably coupling to the mounting base (2) such that the shroud is removable from the mounting base (see column 2, lines 6-10).
In regards to claim 5, Famulari the dust collector of claim 4, Famulari also discloses that the locking mechanism includes a bayonet-style coupling (see column 2, lines 6-10).
In regards to claim 7, Famulari as modified discloses the dust collector of claim 1, Famulari as modified also discloses that the sleeve (1 of Famulari) and the spring (2 of CN’71.2, now in Famulari) are configured to be circumferentially disposed about a tool bit (8 of Famulari) coupled to the power tool (7 of Famulari) and extending along the longitudinal axis (see Figure 1 of Famulari).
In regards to claim 13, Famulari as modified discloses the dust collector of claim 1, Famulari as modified also discloses that the mounting base (2 of Famulari) includes a vacuum port (13 of Famulari) in fluid communication with a space defined by the shroud (see Figure 1 of Famulari), and wherein the vacuum port allows dust and debris to be drawn from the space.
In regards to claim 16, Famulari as modified discloses the dust collector of claim 1, Famulari as modified also discloses an annular ring (4 of Famulari) disposed on the second end of the shroud (1 of Famulari), wherein the annular ring (4 of Famulari) defines an air channel in communication with a space defined by the shroud.
In regards to claim 17, Famulari as modified discloses the dust collector of claim 16, Famulari as modified also the annular ring (4 of Famulari) defines a plurality of air channels (15 of Famulari) formed in a face of the annular ring facing away from the power tool (in the same way as Applicant’s channels face away from the power tool).
Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuevas US 5,160,230 in further view of Chen US 2017/0066095.
In regards to claim 1, Cuevas discloses (Figure 1) a dust collector operable to collect dust and debris generated during operation of a power tool (52), the dust collector comprising: a mounting base (14) configured to couple to the power tool (52), the mounting base (14) defining a longitudinal axis; and a shroud (in the same way as presented by Applicant, see Figure 1) extending from the mounting base (14), the shroud including a first end (end closest to 14) adjacent the mounting base (14), a second end (end closest to 30) operable to contact a workpiece, a sleeve (12) extending between the first end and the second end, the second end being movable relative to the first end.
Cuevas fails to disclose that the sleeve has a spring biasing the second end away from the first end, the second end being movable relative to the first end against the spring.
Nevertheless, Chen teaches that is well known in the art to have a dust collector operable to collect dust and debris generated during operation of a power tool, the dust collector comprising: a mounting base (2) configured to couple to the power tool (200), the mounting base defining a longitudinal axis; and a shroud (in the same way as presented by Applicant) extending from the mounting base, the shroud including a first end (3142) adjacent the mounting base, a second end (3111) operable to contact a workpiece, a sleeve (312) extending between the first end and the second end, and a spring (32) biasing the second end (3111) away from the first end (3142), the second end (3111) being (axially) movable relative to the first end against the spring.  A person having ordinary skill in the art would have recognized that the spring makes the dust collector with tough texture, flex, good leak tightness and long service life.
Accordingly, it would have been obvious at the time Applicant’s invention was filed, to provide a spring (32 of Chen) on sleeve (12 of Cuevas) based on the teachings of Chen in order to increase service life and provide tough texture to the sleeve.
In regards to claim 4, Cuevas as modified the dust collector of claim 1, Cuevas as modified also discloses a connector (15 of Cuevas) disposed at the first end of the shroud (see Figure 1 of Cuevas), wherein the connector (15 of Cuevas) including a locking mechanism (threads of Cuevas) for removably coupling to the mounting base (14 of Cuevas) such that the shroud is removable from the mounting base.
In regards to claim 6, Cuevas as modified the dust collector of claim 4, Cuevas as modified also discloses the connector (15 of Cuevas) is a first connector, and further comprising a second connector (15 of Cuevas) disposed at the second end of the shroud, wherein the second connector (15 of Cuevas) includes a locking mechanism (threads of Cuevas) for removably coupling to the mounting base (14 of Cuevas) such that the shroud is reversible relative to the mounting base (see Figure 1 of Cuevas).
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdick et al. US 8,978,781 (hereafter—Burdick--) as applied to claim 13 above and in further view of Skradski et al. US 7,901,164 (hereafter—Skradski--).
In regards to claim 14, Burdick discloses the dust collector of claim 13, Burdick also discloses the vacuum port.
However, Burdick fails to disclose a plug capable of being selectively coupled to the vacuum port to cover the vacuum port.
Nevertheless, Skradski teaches that it is well known in the art of dust collection in rotary cutting tools, to have a plug (or cap 110, 243, 358, 389) be selectively coupled to a vacuum port to cover the vacuum port.  By providing a plug selectively coupled to a vacuum port, allows the vacuum port to be closed in applications where the vacuum port feature is not desired or when not in use.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed to provide a plug on Burdick’s vacuum port, as taught by Skradski, to close the vacuum port when not in use or in applications when the vacuum port is not desired.
In regards to claim 15, Burdick discloses the dust collector of claim 14, Burdick also discloses a tether (240) coupled to the mounting base (as in Figure 6), wherein the tether is configured to secure the mounting base to the power tool, and wherein the plug (of Skradski when coupled to the vacuum port of Burdick) is coupled to the tether (via 116-516-616).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722